Exhibit 10.2

 

TERM NOTE

 

$24,000,000 Greenwood Village, Colorado

September 15, 2017

 

FOR VALUE RECEIVED, ILLINOIS CORN PROCESSING, LLC, a limited liability company
organized and existing under the laws of Delaware (the “Company”), hereby
promises to pay to the order of COMPEER FINANCIAL, PCA (which, together with its
endorsees, successors, and assigns, is referred to herein as the “Bank”), at the
office of CoBank, ACB (the “Agent”) located at 6340 S. Fiddlers Green Circle,
Greenwood Village, Colorado 80111 (or at such other place of payment designated
by the holder hereof to the Company), the principal sum of TWENTY-FOUR MILLION
DOLLARS ($24,000,000) (such amount, the “Term Loan Amount”) (each loan and any
one or more portions of any loan being referred to herein as a “Loan”), and to
pay interest, as set forth below, from the date hereof until Payment in Full on
the principal amount remaining from time to time outstanding at the rates set
forth below, in lawful money of the United States of America in immediately
available funds, payable with interest thereon, as set forth below, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by the Company, and without set-off, counterclaim or other
deduction of any nature. This Term Note (as amended, restated, modified,
supplemented, replaced, refinanced or renewed from time to time, this “Note”) is
given pursuant to that Credit Agreement, dated as of even date herewith, between
the Company, the Bank and the Agent (as amended, restated, modified or
supplemented from time to time, the “Agreement”). Capitalized terms not
otherwise defined in this Note shall have the respective meanings ascribed to
them by the Agreement, including Annex A thereto, and the Rules of Construction
set forth in such Annex A shall apply to this Note.

 

1.                  Borrowing Availability. If not sooner borrowed, the Term
Loan Amount shall be borrowed in a single advance no later than 12:00 noon on
November 1, 2017 (the “Term Loan Availability Expiration Date”).

 

2.                  Purpose of Term Loan. The proceeds of the Term Loan shall be
used to refinance the existing indebtedness of the Company, and the Company
shall use the Term Loan for no other purpose.

 

3.                  Principal Payments. Principal hereunder shall be due and
payable in sixteen (16) equal consecutive quarterly installments of $1,500,000
each, beginning on December 20, 2017, and continuing on the twentieth (20th) day
of each March, June, September and December thereafter until September 20, 2021
(the “Maturity Date”), at which time the entire remaining indebtedness evidenced
by this Note, if not sooner paid in accordance with the terms of the Agreement
and this Note, shall be due and payable.

 

4.                  Interest Payments. The Company hereby further promises to
pay to the order of the Agent, at the times and on the dates provided in the
Agreement, interest on the unpaid principal amount of the Loans from the date
hereof until the Payment in Full of all of the Loans at the rate or rates
comprising the Interest Rate Option(s) (defined below), which the Company shall
select in accordance with the terms hereof to apply to each Loan, it being
understood that, subject to the provisions of this Note and the Agreement, the
Company may select different Interest Rate Options to apply to the Loans and may
convert to or renew one or more Interest Rate Options with respect to any one or
more of the Loans; provided that in the event the Company shall fail to timely
select an Interest Rate Option to apply to any one or more Loans, such Loans
shall bear interest at the LIBOR Index Option, and provided further that if an
Event of Default or Default exists and is continuing, the Company may not
request, convert to, or renew the Quoted Rate Option for any Loans, and the
Agent may demand that all existing Loans bearing interest under the Quoted Rate
Option shall be converted immediately to the LIBOR Index Option, and the Company
shall be obligated to pay the Agent any indemnity, costs, and expenses arising
in connection with such conversion.

 

5.                  Interest Rate Options. The Company shall have the right to
select from the following interest rate options with respect to the Loans (each,
an “Interest Rate Option”): (a) upon the selection of a LIBOR Index Option, the
LIBOR Index Rate with a LIBOR Index Spread of 3.75% per annum (the “LIBOR Index
Spread”) or (b) upon the selection of a Quoted Rate Option, the Quoted Rate with
such Quoted Rate to remain fixed for such period as is confirmed to the Company
by the Agent.

 

 

 



 1 

 

 

6.                  Loan Requests. Subject to the terms and conditions of this
Note and the Agreement, the Company may prior to the Term Loan Availability
Expiration Date request the Bank to make the Term Loan and the Company may from
time to time prior to the Maturity Date request the Agent to renew or convert
the Interest Rate Option applicable to an existing Loan, by delivering, in
accordance with the notice provisions of the Agreement, to the Agent not later
than 12:00 noon (Denver time),

 

(a) the same Business Day as the proposed Business Day of borrowing with respect
to a Loan to which the LIBOR Index Option will apply, and (b) the same Business
Day as the proposed Business Day of borrowing with respect to a Loan to which
the Quoted Rate Option will apply or the last day of the preceding Quoted Rate
period with respect to the conversion to or renewal of the Quoted Rate Option
for a Loan,

 

a duly completed request therefor substantially in the form of Exhibit A hereto
(or a request made by CoLink or by telephone, but subject to the same deadline
and containing substantially the same information, and in the case of a
telephone request, immediately confirmed in writing substantially in the form of
Exhibit A and delivered in accordance with the terms hereof) by physical
delivery, facsimile, or electronic mail (each such request, whether telephonic
or written and regardless how delivered, a “Loan Request”), it being understood
that the Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify the
amount of the proposed Loan, the Interest Rate Option to be applicable thereto,
and, if applicable, the Quoted Rate period therefor (each Quoted Rate applicable
to a Loan shall remain fixed for such period as is confirmed to the Company by
the Agent), which amounts shall be in integral multiples of $500,000 for each
Loan under the Quoted Rate Option. All notices and requests hereunder shall be
given, and all borrowings and all conversions or renewals of Interest Rate
Options shall occur, only on Business Days.

 

7.                  Loans; Limitations. Under the Quoted Rate Option, a Quoted
Rate may be fixed on such balance and for such period, and shall be subject to
such rules and requirements as may be established by the Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period
hereunder shall be 365 days; (2) at no time shall more than 10 Loans to which
the Quoted Rate Option applies be outstanding at any one time; and (3) amounts
may be fixed in increments of $500,000 or integral multiples thereof. The
Agent’s determination of the Quoted Rate shall be conclusive and binding upon
the Company absent manifest error.

 

8.                  Incomplete Loan Requests; Consequences. If no Interest Rate
Option is timely selected when a Loan is requested or with respect to the end of
any applicable Quoted Rate period for a Loan or prior to a requested conversion
to a Quoted Rate Option for a Loan previously subject to a different Interest
Rate Option, the Company shall be deemed to have selected a LIBOR Index Option
for such Loan. In no event shall the interest rate(s) applicable to principal
outstanding hereunder exceed the maximum rate of interest allowed by applicable
Law, as amended from time to time; any payment of interest or in the nature of
interest in excess of such limitation shall be credited as a payment of
principal unless the Company requests the return of such amount.

 

9.                  Miscellaneous.

 

(a)                This Note is the Term Note referred to in, and is entitled to
the benefits of, the Agreement and the other Loan Documents referred to therein.
Reference is made to the Agreement for a description of the relative rights and
obligations of the Company, the Bank and the Agent, including rights and
obligations of prepayment, collateral securing payment hereof, Events of
Default, and rights of acceleration of maturity upon the occurrence of an Event
of Default.

 

 

 

 



 2 

 

 

(b)               No delay on the part of the holder hereof in exercising any of
its options, powers, or rights, or partial or single exercise thereof, shall
constitute a waiver thereof. The options, powers, and rights specified herein of
the holder hereof are in addition to those otherwise created or permitted by
Law, the Agreement, and the other Loan Documents. There are no claims, set-offs,
or deductions of any nature as of the date hereof that could be made or asserted
by the Company against the Bank and / or the Agent or against any amount due or
to become due under this Note; all such claims, set-offs, or deductions are
hereby waived by the Company.

 

(c)                Delivery of an executed signature page of this Note by
telecopy or email (as a .pdf attachment thereto or otherwise) shall be as
effective as delivery of a manually executed counterpart of this Note, but shall
in any event be promptly followed by delivery of the original manually executed
signature page (provided, however, that the failure to do so shall in no event
adversely affect the rights of the Bank and / or the Agent hereunder
whatsoever). THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF COLORADO, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES.

 

 

[signature page follows]

 

 

 

 

 

 

 

 

 

 

 



 3 

 

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the Company has
executed this Note as of the date hereof by its duly Authorized Officer.

 



 

ILLINOIS CORN PROCESSING, LLC

 

 

By: /S/ BRYON T. MCGREGOR                              
Name: Bryon T. McGregor
Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 4 

 

 

EXHIBIT A

 

FORM OF TERM LOAN REQUEST

 

[_____________], 20[__]

 

To: CoBank, ACB (the “Agent”)

 

From: Illinois Corn Processing, LLC (the “Company”)

 

Re: Credit Agreement (as amended, restated, modified or supplemented from time
to time, the “Credit Agreement”), dated as of September __, 2017, between the
Company, Compeer Financial, PCA, as Lender, and the Agent

 

Pursuant to Section 2.1 of the Credit Agreement, the Company hereby gives notice
of its desire to receive a Term Loan in accordance with the terms set forth
below (all capitalized terms used herein and not defined herein shall have the
meaning given them in the Credit Agreement):

 

(a) The Term Loan requested pursuant to this Loan Request shall be made on
[_________], 20[__].

 

(b) The aggregate principal amount of the Term Loan requested hereunder is
[_____________] Dollars ($[_________]).

 

(c) The Term Loan requested hereunder shall initially bear interest at the
[select one]:

 

□ LIBOR Index Option; or

 

□ Quoted Rate Option.

 

 

 

 

 

  ILLINOIS CORN PROCESSING, LLC           By:     Name:     Title:  

 

 

 

 

 

 

 



 5 

